Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 1 of 30




             Exhibit
               A
              Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 1 of 29
              Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 2 of 30



         1 CALDWELL LESLIE & PROCTOR, PC
           CHRISTOPHER G. CALDWELL, State Bar No. 106790
         2   caldwell@caldwell-leslie.com
           MICHAEL D. ROTH, State Bar No. 217464
         3   roth@caldwell-leslie.com
           ALBERT GIANG, State Bar No. 224332
         4   giang@caldwell-leslie.com
           CAMERON J. JOHNSON, State Bar No. 266729
         5   cjohnson@caldwell-leslie.com
           725 South Figueroa Street, 31st Floor
         6 Los Angeles, California 90017-5524
           Telephone: (213) 629-9040
         7 Facsimile: (213) 629-9022

         8 Attorneys for Defendant LYFT, INC.

         9

        10                             UNITED STATES DISTRICT COURT
        11          NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
        12

        13 CASEY LOEWEN and JONATHAN                      Case No. 15-CV-01159-EDL
           WRIGHT, individually, and on behalf of other
        14 members of the general public similarly        DEFENDANT LYFT, INC.’S NOTICE OF
           situated,                                      MOTION AND MOTION TO COMPEL
        15                                                INDIVIDUAL ARBITRATION AND
                         Plaintiffs,                      DISMISS ACTION; MEMORANDUM OF
        16                                                POINTS AND AUTHORITIES
                   v.
        17                                                [Declarations of Sebastian Brannstrom and
           LYFT, INC. a Delaware corporation, and         Eric Burdullis with Exhibits; and
        18 DOES 1 through 100, inclusive,                 [Proposed] Order filed concurrently
                                                          herewith]
        19                Defendant.
                                                          Date:   June 9, 2015
        20                                                Time: 9:00 a.m.
                                                          Crtrm.: E
        21
                                                          Magistrate Judge Elizabeth D. Laporte
        22
                                                          Trial Date:          None Set
        23

        24

        25

        26

        27

        28
CALDWELL
  LESLIE &
 PROCTOR                                                                 Case No. 15-CV-01159-EDL
                        DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
              Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 2 of 29
              Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 3 of 30



         1 TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:

         2          PLEASE TAKE NOTICE that on June 9, 2015, at 9:00 a.m., or as soon thereafter as this
         3 matter may be heard, in the courtroom of the Honorable Magistrate Judge Elizabeth D. Laporte,

         4 located in Courtroom E of the United States Courthouse, 450 Golden Gate Avenue, San Francisco,

         5 CA 94102, Defendant Lyft, Inc. (“Lyft”) will and hereby does move this Court to compel

         6 individual arbitration of Plaintiffs’ claims and dismiss this action with prejudice, or, in the

         7 alternative, to stay this action pending the completion of individual arbitration proceedings.

         8          This Motion is made pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-16 (“FAA”),

         9 upon the grounds that Plaintiffs Casey Loewen and Jonathan Wright each agreed to arbitrate their

        10 claims when they agreed to be bound by the arbitration provisions in Lyft’s Terms of Service.

        11          This Motion is based on this Notice of Motion, the accompanying Memorandum of Points

        12 and Authorities, the Declarations of Sebastian Brannstrom and Eric Burdullis and the exhibits

        13 attached thereto filed concurrently herewith, all of the pleadings and other documents on file in

        14 this case, all other matters of which the Court may take judicial notice, and any further argument

        15 or evidence that may be received by the Court at the hearing.

        16

        17 DATED: April 17, 2015                        CALDWELL LESLIE & PROCTOR, PC
                                                        CHRISTOPHER G. CALDWELL
        18                                              MICHAEL D. ROTH
        19                                              ALBERT GIANG
                                                        CAMERON J. JOHNSON
        20

        21
                                                        By            /s/
        22
                                                              CHRISTOPHER G. CALDWELL
        23                                              Attorneys for Defendant LYFT, INC.

        24

        25

        26

        27

        28
CALDWELL
  LESLIE &
 PROCTOR                                             -1-                   Case No. 15-CV-01159-EDL
                          DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
                Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 3 of 29
                Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 4 of 30



         1                                                    TABLE OF CONTENTS
                                                                                                                                                       Page
         2

         3 I.       INTRODUCTION..................................................................................................................1

         4 II.      FACTUAL BACKGROUND ................................................................................................2

         5          A.        Background on the Lyft Platform and Service...........................................................2

         6          B.        Lyft Drivers and Riders Are Required to Consent to Lyft’s Terms of
                              Service ........................................................................................................................2
         7
                    C.        Both Plaintiffs Agreed to the Terms of Service, Including the Arbitration
         8                    Clauses .......................................................................................................................4

         9          D.        The Promotion............................................................................................................7

        10          E.        Plaintiffs Ignore the Arbitration Provisions and File this Action...............................8

        11 III.     PLAINTIFFS SHOULD BE COMPELLED TO ARBITRATE THEIR DISPUTE
                    WITH LYFT ON AN INDIVIDUAL BASIS........................................................................9
        12
                    A.        Lyft’s Terms of Service Involve Interstate Commerce ..............................................9
        13
                    B.        Plaintiffs Loewen and Wright Each Agreed to Arbitration When They
        14                    Agreed to Lyft’s Terms of Service...........................................................................10

        15                    1.         Loewen consented to arbitration by agreeing to the 2013 TOS ...................11

        16                    2.         Wright consented to arbitration by agreeing to the 2014 TOS ....................12

        17          C.        Plaintiffs’ Claims Are Within the Scope of the Arbitration Clauses And
                              Individual Arbitration Is Required ...........................................................................14
        18
                              1.         Questions of arbitrability are treated differently under the 2013 TOS
        19                               and the 2014 TOS.........................................................................................14
        20                    2.         Under the 2013 TOS, Loewen’s claims should be sent to individual
                                         arbitration .....................................................................................................15
        21
                                         (a)         Loewen’s claims fall within the scope of the 2013 TOS .................15
        22
                                         (b)         The 2013 TOS requires Loewen to proceed with individual
        23                                           arbitration .........................................................................................16

        24                    3.         Under the 2014 TOS, Wright’s claims should be sent to individual
                                         arbitration .....................................................................................................18
        25
                                         (a)         Wright’s claims fall within the scope of the 2014 TOS ...................19
        26
                                         (b)         The 2014 TOS requires Wright to proceed with individual
        27                                           arbitration .........................................................................................22

        28 IV.      CONCLUSION ....................................................................................................................23
CALDWELL
  LESLIE &
 PROCTOR                                               -i-                   Case No. 15-CV-01159-EDL
                            DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
                 Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 4 of 29
                 Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 5 of 30



         1                                                    TABLE OF AUTHORITIES

         2                                                                                                                                     Page(s)
         3 Cases

         4 American Exp. Co. v. Italian Colors Rest.,

         5   133 S.Ct. 2304 (2013) ..........................................................................................................22, 23

         6 AT&T Mobility LLC v. Concepcion,
              131 S.Ct. 1740 (2011) ................................................................................................9, 10, 16, 22
         7
           Athena Feminine Techs. Inc. v. Wilkes,
         8    No. C 10-04868, 2011 WL 4079927 (N.D. Cal. Sept. 13, 2011)................................... 15-16, 20
         9 C.D. Anderson & Co. v. Lemos,
              832 F.2d 1097 (9th Cir. 1987)....................................................................................................15
        10

        11 In re California Title Ins. Antitrust Litig.,
               No. 08-01341 JSW, 2011 WL 2566449 (N.D. Cal. June 27, 2011)...........................................18
        12
           In re TFT-LCD (Flat Panel) Antitrust Litig.,
        13     No. 04-1827 SI, 2011 WL 2650689 (N.D. Cal. July 6, 2011) ...................................................20
        14 Citizens Bank v. Alafabco, Inc.,
               539 U.S. 52 (2003) .......................................................................................................................9
        15

        16 Clarium Capital Mgmt. LLC v. Choudhury,
              No. C 08-5157SBA, 2009 WL 331588 (N.D. Cal. Feb. 11, 2009) ................................14, 15, 18
        17
           Crawford v. Beachbody, LLC,
        18    No. 14cv1583-GPC (KSC), 2014 WL 6606563 (S.D. Cal. Nov. 5, 2014) ................................13

        19 Eshagh v. Terminix Int’l Co. L.P.,
               No. 1:11CV0222, 2012 WL 1669416 (E.D. Cal. May 11, 2012) ..............................................18
        20
           First Options of Chicago, Inc. v. Kaplan,
        21
               514 U.S. 938 (1995) ...................................................................................................................11
        22
           Fteja v. Facebook, Inc.,
        23     841 F.Supp.2d 829 (S.D.N.Y. 2012) ..........................................................................................12

        24 Green Tree Fin. Corp.-Ala. v. Randolph,
              531 U.S. 79 (2000) .......................................................................................................................9
        25
           Howsam v. Dean Witter Reynolds, Inc.,
        26    537 U.S. 79 (2002) .....................................................................................................................14
        27

        28
CALDWELL
  LESLIE &
 PROCTOR                                                     -ii-                  Case No. 15-CV-01159-EDL
                                  DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
                 Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 5 of 29
                 Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 6 of 30



         1 Kramer v. Toyota Motor Corp.,
              705 F.3d 1122 (9th Cir. 2013) cert. denied,
         2    Toyota Motor Corp. v. Choi, 134 S.Ct. 62 (2013) .......................................................................9
         3 Lopez v. Ace Cash Express, Inc.,

         4    No. CV11-04611 JAK, 2012 WL 1655720 (C.D. Cal. May 4, 2012) .......................................18

         5 Marmet Health Care Ctr., Inc. v. Brown,
             132 S.Ct. 1201 (2012) ..................................................................................................................9
         6
           Martinez v. Leslie’s Poolmart, Inc.,
         7   No. 8:14-cv-01481 CAS, 2014 WL 5604974 (C.D. Cal. Nov. 3, 2014)....................................17
         8 Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc.,
              473 U.S. 614 (1985) ...............................................................................................................9, 20
         9

        10 Moretti v. Hertz Corp.,
             No. C 13-02972 JSW, 2014 WL 1410432 (N.D. Cal. Apr. 11, 2014) .................................11, 12
        11
           Moses H. Cone Mem’l Hosp. v. Mercury Const. Corp.,
        12   460 U.S. 1 (1983) superseded by statute on other grounds .........................................................9
        13 Murphy v. DIRECTV, Inc.,
              No. 2:07-cv-06465-JHN-VBx, 2011 WL 3319574 (C.D. Cal. Aug. 2, 2011)
        14
              aff’d, 724 F.3d 1218 (9th Cir. 2013) ..........................................................................................21
        15
           Nguyen v. Barnes & Noble Inc.,
        16    763 F.3d 1171 (9th Cir. 2014)....................................................................................................11

        17 Nicosia v. Amazon.com, Inc.,
              No. 14-cv-4513 (SLT)(MDG), 2015 WL 500180 (E.D.N.Y. Feb. 4, 2015)..............................13
        18
           Oracle Am., Inc. v. Myriad Grp. A.G.,
        19    724 F.3d 1069 (9th Cir. 2013)..............................................................................................14, 15
        20
           Parvataneni v. E*Trade Fin. Corp.,
        21    967 F.Supp.2d 1298 (N.D. Cal. 2013) .......................................................................................14

        22 Royer v. Baytech Corp.,
              No. 3:11-cv-60833-LRH-(WGC), 2012 WL 3231027 (D. Nev. Aug. 3, 2012).........................21
        23
           Simula, Inc. v. Autoliv, Inc.,
        24    175 F.3d 716, 721 (9th Cir. 1999)..................................................................................19, 20, 22
        25 Starke v. Gilt Groupe, Inc.,

        26     No. 13 Civ. 5497 (LLS), 2014 WL 1652225 (S.D.N.Y. Apr. 24, 2014) ...................................13

        27 Stolt-Nielsen S.A. v. Animalfeeds Int’l Corp.,
               559 U.S. 662 (2010) ........................................................................................................... passim
        28
CALDWELL
  LESLIE &
 PROCTOR                                                    -iii-                 Case No. 15-CV-01159-EDL
                                 DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
                  Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 6 of 29
                  Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 7 of 30



         1 Swift v. Zynga Game Network, Inc.,
              805 F.Supp.2d 904 (N.D. Cal. 2011) .............................................................................11, 12, 13
         2
           Tompkins v. 23andMe, Inc.,
         3    No. 5:13-cv-05682-LHK, 2014 WL 2903752 (N.D. Cal. June 25, 2014) ...........................11, 18
         4
           United States v. Sutcliffe,
         5    505 F.3d 944 (9th Cir. 2007)......................................................................................................10

         6 United Steelworkers of Am. v. Warrior & Gulf Nav. Co.,
              363 U.S. 574 (1960) ...................................................................................................................22
         7
           Yahoo! Inc. v. Iversen,
         8    836 F.Supp.2d 1007 (N.D. Cal. 2011) .......................................................................................14
         9

        10 Statutes

        11 9 U.S.C. § 1 ........................................................................................................................................9

        12 9 U.S.C. § 2 ........................................................................................................................................9

        13 28 U.S.C. § 1332(d)(1)(D) ...............................................................................................................10

        14

        15 Other Authorities

        16 American Arbitrational Association Commercial Arbitration Rule 7(a) .........................................15

        17

        18

        19
        20

        21

        22

        23

        24

        25

        26

        27

        28
CALDWELL
  LESLIE &
 PROCTOR                                                      -iv-                  Case No. 15-CV-01159-EDL
                                   DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
                Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 7 of 29
                Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 8 of 30



         1                        MEMORANDUM OF POINTS AND AUTHORITIES
         2 I.       INTRODUCTION
         3          Lyft, Inc. (“Lyft”) is a peer-to-peer ridesharing platform that connects passengers who

         4 need a ride to drivers who have a car and are available to provide rides. In 2015, Lyft ran a

         5 promotion inviting existing Lyft drivers to refer new drivers to use the Lyft platform. More than

         6 7,000 individuals received bonuses in connection with the promotion, and Lyft has paid over $10

         7 million in bonuses in connection with the promotion.

         8          In fact, the promotion resulted in the biggest wave of driver-applicants in Lyft history.

         9 However, the unprecedented response also brought forth some suspicious applications from

        10 individuals who apparently attempted to “game” the system. For example, some individuals

        11 attempted to take advantage of the promotion by shortcutting the training ride process. Plaintiff

        12 Casey Loewen referred numerous applicants, and has already received thousands of dollars in

        13 bonuses for referred applicants who successfully applied and qualified for the promotion. Yet

        14 Loewen is suing because he did not receive an extra $1,000 bonus for a referred applicant who

        15 submitted an untimely application and did not qualify for the promotion. Although there are

        16 independent problems with Plaintiffs’ qualifications for the promotion, for purposes of this

        17 motion, the Court does not need to resolve any of these issues. In order to qualify for the

        18 promotion, both new and existing drivers were required to have consented to Lyft’s Terms of

        19 Service, and every version of those Terms contains a mandatory arbitration provision.
        20          Loewen was an existing Lyft driver who agreed to Lyft’s Terms of Service on July 6,

        21 2013. Those 2013 Terms of Service contain a mandatory arbitration provision that requires the

        22 parties to submit “any legal disputes or claims between the Parties” to binding arbitration. Under

        23 the 2013 Terms of Service, questions of arbitrability are reserved for the Court, and under the

        24 arbitration provision, Loewen is required to arbitrate his claims against Lyft on an individual, not a

        25 classwide, basis. See Stolt-Nielsen S.A. v. Animalfeeds Int’l Corp., 559 U.S. 662, 687 (2010)

        26 (where an arbitration agreement is silent on the availability of class arbitration, class arbitration is

        27 impermissible).

        28
CALDWELL
  LESLIE &
 PROCTOR                                              -1-                   Case No. 15-CV-01159-EDL
                           DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
               Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 8 of 29
               Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 9 of 30



         1          Plaintiff Jonathan Wright was a new Lyft driver-applicant who agreed to Lyft’s Terms of

         2 Service on February 27, 2015. The 2014 Terms of Service, which Wright agreed to, also contain a

         3 mandatory arbitration provision. Unlike the 2013 Terms of Service, the 2014 Terms delegate

         4 questions of arbitrability to the arbitrator. But those questions are straight-forward: the Terms

         5 require the parties to submit “any legal disputes or claims arising out of or related to the

         6 Agreement” to binding arbitration, and the arbitration provision further states that any claim or

         7 action must be brought on an individual basis and not as “a class member in any purported class,

         8 collective, or representative proceeding.”

         9          Despite accepting Lyft’s Terms of Service, Plaintiffs ignored the mandatory arbitration

        10 provisions. Not only did they file this lawsuit; they purport to have done so as representatives of a

        11 putative class. Because the arbitration agreements are valid and enforceable, the Court should grant

        12 Lyft’s motion and compel arbitration of Plaintiffs’ claims on an individual basis.

        13 II.      FACTUAL BACKGROUND
        14          A.      Background on the Lyft Platform and Service

        15          Lyft is a mobile-based ridesharing platform (the “Lyft Platform”) that enables persons who

        16 seek transportation to certain destinations—riders—to be matched with persons driving to or

        17 through those destinations—drivers. (Declaration of Sebastian Brannstrom (“ Brannstrom Decl.”),

        18 ¶ 2.) Lyft connects riders and drivers via its mobile-phone application, called the “Lyft App.”

        19 (Id.) When in need of a ride, riders open the Lyft App on their mobile phone and use the Lyft
        20 Platform to request a ride from a nearby driver. (Id.) Nearby drivers are then informed of the

        21 request and can choose whether to accept the request. (Id.) The first driver to accept the request is

        22 matched with the rider. (Id.) The driver then proceeds to pick up and transport the rider to his or

        23 her desired destination. (Id.)

        24          B.      Lyft Drivers and Riders Are Required to Consent to Lyft’s Terms of Service

        25          In order to use the Lyft App—whether as a rider or a driver—users must agree to Lyft’s

        26 Terms of Service. (Brannstrom Decl., ¶ 4, Exh. 2.) During the process when a user downloads

        27 and attempts to use the Lyft App for the first time, the user is presented with a screen that displays

        28 the text of Lyft’s Terms of Service:
CALDWELL
  LESLIE &
 PROCTOR                                             -2-                   Case No. 15-CV-01159-EDL
                          DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
               Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 9 of 29
              Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 10 of 30



         1

         2

         3

         4

         5

         6

         7

         8

         9

        10

        11

        12

        13 (Brannstrom Decl., ¶ 6) The user has the opportunity to scroll all the way through the text. (Id.)

        14 The user must click “I accept,” and agree to the Terms of Service, in order to proceed to use the

        15 Lyft App. (Id.) While users have the option to apply (or not apply) to become a driver through

        16 the Lyft App, they cannot become a driver without first downloading the Lyft App and consenting

        17 to the Terms of Service. (Id.)

        18          In addition, individuals wishing to become Lyft drivers can apply through Lyft’s website.

        19 (Id., ¶ 11.) In order to apply via the website, users must navigate to the “Drive” page and then fill
        20 out a form with basic information including their name, email address, city, phone number, and

        21 any referral code they wish to use. (Id., ¶ 11) On that initial webpage, there is a checkbox that

        22 states “I agree to the Lyft terms.” (Id.)

        23

        24

        25

        26

        27

        28
CALDWELL
  LESLIE &
 PROCTOR                                             -3-                   Case No. 15-CV-01159-EDL
                          DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
              Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 10 of 29
              Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 11 of 30



         1

         2

         3

         4

         5

         6

         7

         8

         9

        10

        11

        12

        13 “Lyft terms” is a hyperlink that leads to a website containing the terms. (Id.) Only after the “I

        14 agree” box has been checked can prospective drivers submit their application by hitting the

        15 “BECOME A DRIVER” button. (Id.) And if these prospective drivers have not already

        16 downloaded the Lyft App itself, they are required to download the Lyft App and consent to the

        17 Terms of Service before they can access the Lyft App and use the Lyft Platform as a driver. (Id.)

        18          C.     Both Plaintiffs Agreed to the Terms of Service, Including the Arbitration Clauses
        19          Loewen agreed to the Terms of Service through the Lyft App on July 6, 2013.
        20 (Brannstrom Decl., ¶ 8, Exh. 1.) The version of the Terms of Service in place on that date was the

        21 April 30, 2013 Terms of Service (the “2013 TOS”). (Id., ¶ 9, Exh. 2.) Wright agreed to the Terms

        22 of Service twice on February 27, 2015, first on the Lyft website and then on the Lyft App. (Id., ¶¶

        23 14-15, Exh. 3.) The version of the Terms of Service in place on that date was the December 22,

        24 2014 Terms of Service (the “2014 TOS”). (Id., ¶ 16, Exh. 4.)

        25          Several aspects of the Terms of Service are relevant to the Court’s analysis here.
        26          First, the Terms of Service advise users that in order to “register for the services provided
        27 on Lyft,” they must “agree to be bound by the terms and conditions of [the] agreement.” (Id., Exh.

        28
CALDWELL
  LESLIE &
 PROCTOR                                             -4-                   Case No. 15-CV-01159-EDL
                          DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
              Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 11 of 29
              Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 12 of 30



         1 4 at 2; see also id., Exh. 2 at 1-2 (stating that users must accept the Terms of Service “before . . .

         2 us[ing] any of the Services”).)

         3          Second, both the 2013 TOS and 2014 TOS include arbitration provisions. The 2013 TOS

         4 contains the following clause:

         5                  Resolution of Disputes and Legal Claims
         6                  You and We agree that any legal disputes or claims between the

         7                  Parties that cannot be resolved informally will be submitted to

         8                  binding arbitration in California. The arbitration shall be conducted

         9                  by the American Arbitration Association, or any other established

        10                  ADR provider mutually agreed upon by the parties. Any judgment

        11                  on the award rendered by the arbitrator may be entered in any court

        12                  having jurisdiction thereof. You agree that in no event shall any

        13                  claim, action or proceeding by You related in any way to the Lyft

        14                  Platform and/or the Services (including Your use of the Lyft

        15                  Platform and/or the Services) be instituted more than three (3) years

        16                  after the cause of action arose.

        17 (Id., Exh. 2 at 12-13.)

        18          The 2014 TOS contains a similar provision:

        19                  Agreement to Arbitrate All Disputes and Legal Claims
        20                  You and We agree that any legal disputes or claims arising out of or

        21                  related to the Agreement (including but not limited to the use of the

        22                  Lyft Platform and/or the Services, or the interpretation,

        23                  enforceability, revocability, or validity of the Agreement, or the

        24                  arbitrability of any dispute), that cannot be resolved informally shall

        25                  be submitted to binding arbitration in the state in which the

        26                  Agreement was performed. The arbitration shall be conducted by the

        27                  American Arbitration Association under its Commercial Arbitration

        28                  Rules (a copy of which can be obtained here), or as otherwise
CALDWELL
  LESLIE &
 PROCTOR                                              -5-                   Case No. 15-CV-01159-EDL
                           DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
              Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 12 of 29
              Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 13 of 30



         1                  mutually agreed by you and we. Any judgment on the award rendered

         2                  by the arbitrator may be entered in any court having jurisdiction

         3                  thereof. Claims shall be brought within the time required by

         4                  applicable law. You and we agree that any claim, action or

         5                  proceeding arising out of or related to the Agreement must be brought

         6                  in your individual capacity, and not as a plaintiff or class member in

         7                  any purported class, collective, or representative proceeding. The

         8                  arbitrator may not consolidate more than one person’s claims, and

         9                  may not otherwise preside over any form of a representative,

        10                  collective, or class proceeding. YOU ACKNOWLEDGE AND

        11                  AGREE THAT YOU AND LYFT ARE EACH WAIVING THE

        12                  RIGHT TO A TRIAL BY JURY OR TO PARTICIPATE AS A

        13                  PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS

        14                  ACTION OR REPRESENTATIVE PROCEEDING.

        15 (Id., Exh. 4 at 22.)

        16          Third, other provisions in the Terms of Service clearly encompass aspects of the Lyft

        17 Platform raised in this litigation. The Terms of Service expressly address the issues of background

        18 checks, promotions, and email communications. (See id. at 4-5 (“By accepting this Agreement, a

        19 Driver agrees that We may obtain information about the Driver, including without limitation the
        20 Driver’s driving record, references and credit information. A Driver hereby authorizes Us to

        21 perform a background check on Driver, and further agrees to provide any necessary authorization to

        22 facilitate Our access to the Driver’s official driving record, references and credit information during

        23 the term of the Agreement.”); id. at 8 (“Promotional Offers. Lyft, at its sole discretion, may make

        24 available promotional offers with different features to any of our customers.”); id. at 4 (advising

        25 that Lyft may send “[e]-mail communications and text messages . . . designed to make Your Lyft

        26 experience more efficient” and that such communications may include “e-mails informing You of

        27 promotions”); id., Exh. 2 at 3, 4, 8.)

        28
CALDWELL
  LESLIE &
 PROCTOR                                             -6-                   Case No. 15-CV-01159-EDL
                          DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
              Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 13 of 29
              Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 14 of 30



         1          D.     The Promotion

         2          On February 26, 2015, Lyft sent an email regarding a limited-time promotion in certain

         3 cities. The email was entitled “Refer a friend. Split $2,000” and was sent to approved Lyft

         4 drivers in select markets. (Declaration of Eric Burdullis (“Burdullis Decl.”), ¶ 2; Compl. ¶ 15a.)

         5 The email announced a limited-time promotion: (1) if a driver referred a friend to apply to

         6 become a driver for Lyft; (2) if the friend used the driver’s referral code and completed the

         7 application process—which includes accepting the Terms of Service, completing a mentor or

         8 “welcome” ride, and passing background checks; and (3) if the friend completed their first paid

         9 Lyft ride by March 5, the driver and the applicant would both get $1,000 (the “Double-Sided

        10 Referral Bonus”). (Id.) The email stated that drivers should share the news quickly because

        11 background checks take time and applicants need to give a ride by March 5 to qualify for the

        12 promotion. (Id.)

        13          A similar limited-time promotion was announced in certain cities, but without the double-

        14 sided referral requirement: applicants who applied using the referral code BENJAMINS,

        15 completed the application process—which includes consenting to the Terms of Service,

        16 completing a mentor or “welcome” ride, and passing background checks—and completed their

        17 first paid Lyft ride by March 5, would receive $1,000 (the “Single-Sided Bonus”). (Burdullis

        18 Decl., ¶ 3; Compl. ¶ 16.) These promotions will be referred to collectively as the “Promotion.”

        19          The Promotion resulted in the largest wave of driver-applicants in Lyft history, which
        20 overwhelmed Lyft’s internal processes. (Burdullis Decl., ¶ 5; Compl. ¶ 21.) In light of the

        21 unprecedented response, on February 27, 2015, Lyft announced via email and its webpage that it

        22 was no longer accepting new applications for the Promotion. (Burdullis Decl., ¶ 5; Compl., ¶ 18.)

        23          On March 3, 2015, Lyft sent another email to applicants advising them that, while it was

        24 continuing to try to process their applications, some applications may not be fully processed in time

        25 for the applicants to complete their first ride by March 5 and qualify for the Promotion. (Burdullis

        26 Decl., ¶ 6; Compl., ¶ 21.) On March 5, 2015, Lyft provided an update that acknowledged that Lyft

        27 underestimated the volume of applications, announced that the March 5th first ride deadline would

        28 be extended to March 12th for applicants who passed their background checks by March 5th, and
CALDWELL
  LESLIE &
 PROCTOR                                             -7-                   Case No. 15-CV-01159-EDL
                          DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
                 Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 14 of 29
                 Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 15 of 30



         1 informed applicants that Lyft would not use or benefit from any information supplied by applicants

         2 who did not qualify for the Promotion. (Burdullis Decl. ¶ 7; Compl., ¶ 22.)

         3           E.     Plaintiffs Ignore the Arbitration Provisions and File this Action

         4           Despite agreeing to the mandatory arbitration agreements, on March 11, 2015, Plaintiffs

         5 filed the instant action relating to the Promotion. (See Compl. at 1.)

         6           Plaintiff Loewen alleges that he has been a Lyft driver since August 2013, and that he

         7 received the February 26 “Double-Sided Referral Bonus” email. (Id., ¶¶ 24-25.) Loewen alleges

         8 that he referred Lauren Turton and that Turton completed the driver application on Lyft’s website

         9 using Loewen’s referral code on February 26, 2015.1 (Id., ¶ 26.) Plaintiffs allege that Turton was

        10 unable to complete her first ride before March 5, because her background check was not completed

        11 by that date, and that, as a result, Loewen did not receive the $1,000 bonus. (Id., ¶¶ 28-29.)

        12           Plaintiff Wright alleges he applied to become a Lyft driver on February 27, 2015. (Id.,

        13 ¶ 31.) Wright alleges that he applied for the Single-Sided Bonus using the BENJAMINS code.

        14 (Id.) Wright alleges that his background check was not completed by March 5, 2015, and that, as

        15 a result, he was not granted the extension referred to in the March 5th email. (Id., ¶¶ 33-34.)

        16           Plaintiffs assert claims for breach of contract, fraud, and negligent misrepresentation. (Id.,

        17 ¶¶ 40-93.) Plaintiffs allege that Lyft failed to complete the background checks “fast enough to

        18 ensure that new drivers would be able to give their first ride by March 5” (id., ¶ 20), and

        19 misrepresented that “it would only ‘take a couple of days’ to complete [the] background check,”
        20 (id., ¶ 59; see also id., ¶¶ 42, 47, 51, 67, 74, 81, 88). Because the Parties have agreed to arbitrate

        21 any disputes on an individual, not classwide basis, Lyft brings the instant motion to compel

        22 bilateral arbitration.2

        23

        24
             1
        25    Turton accepted Lyft’s Terms of Service through the Lyft App. (Brannstrom Decl., ¶ 10.)
             However, Turton’s application was untimely and she did not qualify for the Promotion.
        26   2
             The phrase “bilateral arbitration” refers to individual, as opposed to classwide, arbitration. See
        27 Stolt-Nielsen S.A., 559 U.S. at 686-87 (contrasting “bilateral” arbitration, where an arbitrator
           resolves “a single dispute between the parties,” with “class-action arbitration,” where an arbitrator
        28 would resolve “disputes between hundreds or perhaps thousands of parties”).
CALDWELL
  LESLIE &
 PROCTOR                                              -8-                   Case No. 15-CV-01159-EDL
                           DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
              Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 15 of 29
              Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 16 of 30



         1 III.     PLAINTIFFS SHOULD BE COMPELLED TO ARBITRATE THEIR DISPUTE
         2          WITH LYFT ON AN INDIVIDUAL BASIS
         3          Congress enacted the Federal Arbitration Act (“FAA”) to reverse the “widespread judicial

         4 hostility to arbitration agreements.” AT&T Mobility LLC v. Concepcion, 131 S.Ct. 1740, 1745

         5 (2011). The Supreme Court has repeatedly emphasized that courts are obligated to enforce

         6 arbitration agreements as written because the FAA “‘reflects an emphatic federal policy in favor of

         7 arbitral dispute resolution.’” See, e.g., Marmet Health Care Ctr., Inc. v. Brown, 132 S.Ct. 1201,

         8 1203 (2012) (quoting KPMG LLP v. Cocchi, 132 S.Ct. 23, 25 (2011), and Mitsubishi Motors

         9 Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 631 (1985)).

        10          The FAA provides that contractual arbitration agreements “shall be valid, irrevocable, and

        11 enforceable, save upon such grounds as exist at law or in equity for the revocation of any

        12 contract.” 9 U.S.C. § 2. Section 4 of the FAA allows courts to enforce arbitration agreements

        13 through “an affirmative order to engage in arbitration.” Moses H. Cone Mem’l Hosp. v. Mercury

        14 Const. Corp., 460 U.S. 1, 22 (1983) superseded by statute on other grounds; see also 9 U.S.C. § 4.

        15 Thus, under the FAA, a court must compel arbitration if it finds that: (1) the transaction involves

        16 interstate commerce; (2) a written arbitration agreement exists between the parties; and (3) the

        17 dispute falls within the scope of the agreement. See Mitsubishi, 473 U.S. at 626-28.

        18          Given the strong federal policy in favor of arbitration, “any doubts concerning the scope of

        19 arbitrable issues should be resolved in favor of arbitration.” Moses H. Cone Mem’l Hosp., 460
        20 U.S. at 24-25. The party opposing enforcement of the arbitration agreement bears the heavy

        21 burden of proving that the claims are not subject to arbitration. Green Tree Fin. Corp.-Ala. v.

        22 Randolph, 531 U.S. 79, 91-92 (2000).

        23          A.     Lyft’s Terms of Service Involve Interstate Commerce

        24          The FAA “governs the enforceability of arbitration agreements in contracts involving

        25 interstate commerce.” Kramer v. Toyota Motor Corp., 705 F.3d 1122, 1126 (9th Cir. 2013) cert.

        26 denied, Toyota Motor Corp. v. Choi, 134 S.Ct. 62 (2013); see 9 U.S.C. §§ 1, 2 (FAA applies to “a

        27 contract evidencing a transaction involving commerce”); Citizens Bank v. Alafabco, Inc., 539 U.S.

        28 52, 56 (2003) (under the FAA, “involving commerce” signals “the broadest permissible exercise
CALDWELL
  LESLIE &
 PROCTOR                                             -9-                   Case No. 15-CV-01159-EDL
                          DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
              Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 16 of 29
              Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 17 of 30



         1 of Congress’ Commerce Clause power”). Here, the contracts and transactions at issue easily

         2 satisfy the “involving interstate commerce” requirement.

         3          To qualify for the Promotion, all users were required to have agreed to the Terms of

         4 Service. (Brannstrom Decl., ¶¶ 4, 6, 8, 11, 13.) Both the 2013 TOS and the 2014 TOS are written

         5 contracts that provide a license to use the Lyft platform. (Brannstrom Decl., Exh. 2 at 1.) The

         6 Lyft platform uses the Internet to transmit requests from riders across a network of independent

         7 drivers in a number of different states, and all transactions are processed electronically. (Id., ¶ 2.)

         8 As Plaintiffs allege: the Lyft platform “facilitates peer-to-peer ridesharing through [a] mobile-

         9 phone application by connecting passengers who need a ride to drivers who have a car.” (Compl.,

        10 ¶ 11.) Because the Lyft Terms of Service cover the use of an Internet application that impacts

        11 interstate commerce, the FAA should apply here. See United States v. Sutcliffe, 505 F.3d 944, 953

        12 (9th Cir. 2007) (“the Internet is an instrumentality and channel of interstate commerce”) (internal

        13 quotation marks omitted).

        14          The involvement of interstate commerce is further confirmed by the fact that Lyft’s service

        15 is available in almost thirty states including Arizona, California, Colorado, Florida, Georgia, New

        16 York, Washington, Texas, and Tennessee. (Brannstrom Decl., ¶ 3.) While Lyft is based in

        17 California, the Promotion at issue in the Complaint was allegedly available in “Atlanta, Austin,

        18 Boston, Chicago, Dallas, Denver, Los Angeles, Miami, Nashville, Philadelphia, San Diego, San

        19 Francisco, San Jose, Seattle, and Washington D.C.” (Compl., ¶ 13; see also id., ¶ 15 (alleging Lyft
        20 communicated the programs in the participating cities and on its website).) The use of the Lyft

        21 Platform to facilitate a promotion in various cities in different states undoubtedly involves interstate

        22 commerce. Indeed, the Plaintiffs’ ability to invoke this Court’s subject matter jurisdiction is based

        23 on the fact that the Promotion implicated interstate commerce. See 28 U.S.C. § 1332(d)(1)(D).

        24          B.      Plaintiffs Loewen and Wright Each Agreed to Arbitration When They Agreed to

        25                  Lyft’s Terms of Service

        26          Where there is an agreement to arbitrate, the Court must compel arbitration because

        27 “courts must place arbitration agreements on an equal footing with other contracts, and enforce

        28 them according to their terms.” Concepcion, 131 S.Ct. at 1745 (internal citations omitted). In
CALDWELL
  LESLIE &
 PROCTOR                                             -10-                  Case No. 15-CV-01159-EDL
                          DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
              Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 17 of 29
              Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 18 of 30



         1 determining whether a valid arbitration agreement exists, federal courts “apply ordinary state-law

         2 principles that govern the formation of contracts.” First Options of Chicago, Inc. v. Kaplan, 514

         3 U.S. 938, 944 (1995). Here, the Lyft Terms of Service are “governed by the laws of the State of

         4 California.” (Brannstrom Decl., Exh. 4 at 24.)

         5          Applying California law, courts routinely uphold the enforceability of so-called “clickwrap

         6 agreements”—online agreements where users are required to click an “I agree” box assenting to

         7 terms of service—even where those terms are presented by hyperlink. See Tompkins v. 23andMe,

         8 Inc., No. 5:13-cv-05682-LHK, 2014 WL 2903752, at **7-9 (N.D. Cal. June 25, 2014) (compelling

         9 arbitration where “each named Plaintiff clicked a box or button that appeared near a hyperlink to

        10 the TOS to indicate acceptance of the TOS” containing the arbitration provision); Moretti v. Hertz

        11 Corp., No. C 13-02972 JSW, 2014 WL 1410432, at *3 (N.D. Cal. Apr. 11, 2014) (holding that

        12 plaintiff assented to forum selection clause in Hotwire’s terms and conditions where plaintiff was

        13 required to click an acceptance box acknowledging Hotwire’s terms and conditions next to a

        14 hyperlink to those terms); see also Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1176 (9th Cir.

        15 2014) (distinguishing “browsewrap” and “clickwrap” agreements, and acknowledging general

        16 enforceability of agreements “where the user is required to affirmatively acknowledge the

        17 agreement before proceeding with use of the website”).

        18          Here, Wright and Loewen each expressly agreed to arbitration by affirmatively assenting

        19 to Lyft’s Terms of Service.
        20                 1.      Loewen consented to arbitration by agreeing to the 2013 TOS
        21          On July 6, 2013, Loewen agreed to arbitration when he downloaded the Lyft App,

        22 affirmatively assented to the operative 2013 TOS through a “clickwrap” process, and applied to be

        23 a Lyft driver. As part of his driver-application process, Loewen was presented with the text of the

        24 Terms of Service and could not have proceeded with signing up to be a Lyft driver without first

        25 assenting to the 2013 TOS. (See Sections II.B & C, supra; see also Swift v. Zynga Game Network,

        26 Inc., 805 F.Supp.2d 904, 910 (N.D. Cal. 2011) (describing “clickwrap” process).)

        27          In order to use the Lyft App, Loewen was required to click through a short series of steps

        28 and he was prompted to review and electronically accept Lyft’s Terms of Service. (Brannstrom
CALDWELL
  LESLIE &
 PROCTOR                                             -11-                  Case No. 15-CV-01159-EDL
                          DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
              Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 18 of 29
              Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 19 of 30



         1 Decl., ¶¶ 4, 6 8.) Loewen was informed that he “must read, agree with and accept all of the terms

         2 and conditions contained in th[at] Agreement” before using any of Lyft’s services. (Id., Exh. 4, ¶

         3 9, Exh. 2.) And Loewen accepted the Terms of Service. (Id., ¶ 8, Exh. 1.) He has been using the

         4 Lyft App since that time pursuant to the Terms.

         5          The Terms of Service that Loewen accepted contained several headings in conspicuous

         6 enlarged type, including the “Resolution of Disputes and Legal Claims.” (Id., Exh. 2 at 12-13.)

         7 Under that heading, the Terms of Service explicitly state that “You and We agree that any legal

         8 disputes or claims between the Parties that cannot be resolved informally will be submitted to

         9 binding arbitration in California.” (Id. at 13.) Loewen was presented with the Terms of Service

        10 and, by checking “I agree” and proceeding with his driver application, he agreed to the Terms of

        11 Service, including the requirement to arbitrate. See Fteja v. Facebook, Inc., 841 F.Supp.2d 829,

        12 837 (S.D.N.Y. 2012) (explaining that “clickwrap” agreements “have been routinely upheld by

        13 circuit and district courts”) (internal quotation marks and citation omitted).

        14                  2.     Wright consented to arbitration by agreeing to the 2014 TOS
        15          Similarly, Wright agreed to arbitration by affirmatively assenting to the 2014 TOS twice

        16 on February 27, 2015: first through a “clickwrap” or “modified clickwrap” process when he

        17 applied to be a Lyft driver through the Lyft website; and again through the same “clickwrap”

        18 process as Loewen did, by assenting to the 2014 TOS through the Lyft App. (See Brannstrom

        19 Decl., ¶¶ 14-15, Exh. 3.) Under very similar circumstances, this Court compelled arbitration in
        20 Swift, 805 F.Supp.2d at 904.

        21          In Swift, this Court held that the plaintiff assented to the TOS and its arbitration provision by

        22 clicking an “Accept” or “Allow” button, where there was a hyperlink to the TOS immediately under

        23 the button. Id. at 911-12. This Court concluded that “clickwrap presentations providing a user with

        24 access to the terms of service and requiring a user to affirmatively accept the terms, even if the

        25 terms are not presented on the same page as the acceptance button, are sufficient” to bind a plaintiff

        26 to an arbitration clause in those terms of service. Id. (labeling this process a “modified clickwrap”).

        27          Swift is consistent with other decisions from this Court like Tomkins and Moretti, as well

        28 as with decisions from around the country, that have routinely enforced arbitration clauses in
CALDWELL
  LESLIE &
 PROCTOR                                             -12-                  Case No. 15-CV-01159-EDL
                          DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
              Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 19 of 29
              Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 20 of 30



         1 online agreements. See, e.g., Crawford v. Beachbody, LLC, No. 14cv1583-GPC (KSC), 2014 WL

         2 6606563, at *3 (S.D. Cal. Nov. 5, 2014) (enforcing online arbitration provision); Nicosia v.

         3 Amazon.com, Inc., No. 14-cv-4513 (SLT)(MDG), 2015 WL 500180, at **5-7 (E.D.N.Y. Feb. 4,

         4 2015) (enforcing arbitration provision where online Amazon purchaser was bound by conditions

         5 of use when website stated that, “‘By placing your order, you agree to Amazon.com’s privacy

         6 notice and conditions of use,’” which were hyperlinked on the same webpage) (citation omitted);

         7 Starke v. Gilt Groupe, Inc., No. 13 Civ. 5497 (LLS), 2014 WL 1652225, at *3 (S.D.N.Y. Apr. 24,

         8 2014) (enforcing arbitration clause in hyperlinked Terms of Use).

         9          Here, as in Swift and the myriad of other cases enforcing online arbitration agreements, the

        10 online Lyft driver application provided Wright with notice of the Terms of Service and the

        11 requirement to arbitrate, and Wright affirmatively assented to those terms. (See Sections II.B & C,

        12 supra.) On the very first page of the online application, Wright checked a box next to the words “I

        13 agree to the Lyft Terms.” (Brannstrom Decl., ¶¶ 11-14.) The words “I agree to the” were in grey

        14 text, and the words “Lyft Terms” were conspicuously in pink and provided a hyperlink to the

        15 Terms of Service. (Id., ¶ 11, Exh. 4.) Wright could not proceed with his application without

        16 affirmatively checking the box indicating that he accepted these Terms of Service. (Id., ¶¶ 11, 14.)

        17 Wright also accepted the Terms of Service through the Lyft App on February 27, 2015. (Id., ¶ 15,

        18 Exh. 3.) Therefore, Wright did in fact assent to the Terms of Service. (Id., ¶¶ 14-16, Exhs. 3-4.)

        19          The Terms of Service that Wright electronically accepted contain several large, bold
        20 headings that direct the reader to important provisions, including the “Agreement to Arbitrate All

        21 Disputes and Legal Claims.” (Brannstrom Decl., Exh. 4 at 22.) There are no hidden terms in

        22 smaller print or in any separate document or hyperlink. To the contrary, the Terms of Service

        23 conspicuously provide, in all capital letters, “YOU ACKNOWLEDGE AND AGREE THAT

        24 YOU AND LYFT ARE EACH WAIVING THE RIGHT TO A TRIAL BY JURY.” (Id.) These

        25 Terms of Service were immediately available to Wright, and by electronically consenting and

        26 proceeding with his driver application, he agreed to the Terms of Service, including the

        27 requirement to arbitrate.

        28
CALDWELL
  LESLIE &
 PROCTOR                                             -13-                  Case No. 15-CV-01159-EDL
                          DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
              Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 20 of 29
              Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 21 of 30



         1          C.      Plaintiffs’ Claims Are Within the Scope of the Arbitration Clauses And

         2                  Individual Arbitration Is Required

         3          Because both Wright and Loewen assented to Lyft’s Terms of Service and its arbitration

         4 clauses, the Court must address: (1) whether the Court or arbitrator decides questions of

         5 arbitrability; and (2) if questions of arbitrability fall within the province of the Court, whether

         6 (a) the dispute falls within the scope of the arbitration clause, and (b) classwide arbitration is

         7 permissible. See Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002) (characterizing

         8 “‘question of arbitrability’” as “question [of] whether the parties have submitted a particular

         9 dispute to arbitration”) (citation omitted); Parvataneni v. E*Trade Fin. Corp., 967 F.Supp.2d

        10 1298, 1303-04 (N.D. Cal. 2013) (characterizing the question of whether classwide arbitration is

        11 permitted as a question of “arbitrability”); Yahoo! Inc. v. Iversen, 836 F.Supp.2d 1007, 1011

        12 (N.D. Cal. 2011) (same).

        13          Here, the 2013 TOS and 2014 TOS treat differently the threshold issue of who decides

        14 arbitrability. Under the 2013 TOS, questions of arbitrability are reserved for the Court. In

        15 contrast, under the 2014 TOS, arbitrability questions are expressly delegated to the arbitrator.

        16 Regardless of who decides, the result is the same: the dispute falls clearly within the scope of the

        17 arbitration provisions and classwide arbitration is not available under either version of the Terms

        18 of Service.

        19                  1.      Questions of arbitrability are treated differently under the 2013 TOS
        20                          and the 2014 TOS
        21          Questions of arbitrability are ordinarily for the court to decide. Oracle Am., Inc. v. Myriad

        22 Grp. A.G., 724 F.3d 1069, 1072 (9th Cir. 2013). However, when the parties “clearly and

        23 unmistakably” demonstrate an intent to have the arbitrator decide issues of arbitrability, those

        24 issues should be referred to the arbitrator. Id. In those circumstances, the court’s inquiry is

        25 limited to whether the assertion of arbitrability is “wholly groundless.” Clarium Capital Mgmt.

        26 LLC v. Choudhury, No. C 08-5157SBA, 2009 WL 331588, at *5 (N.D. Cal. Feb. 11, 2009).

        27          Here, the 2013 TOS is silent as to who decides questions of arbitrability, and therefore

        28 those issues are decided by the Court. See Oracle, 724 F.3d at 1072. By contrast, the 2014
CALDWELL
  LESLIE &
 PROCTOR                                              -14-                  Case No. 15-CV-01159-EDL
                           DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
                 Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 21 of 29
                 Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 22 of 30



         1 TOS expressly refers issues of arbitrability to the arbitrator. (Brannstrom Decl., Exh. 4 at 22

         2 (“You and We agree that any legal disputes or claims arising out of or related to the Agreement

         3 (including but not limited to the . . . arbitrability of any dispute) . . . shall be submitted to

         4 binding arbitration . . . .”).) The intent in the 2014 TOS to refer issues of arbitrability to the

         5 arbitrator is further confirmed by its express incorporation of the AAA rules.3 (See id., Exh. 4

         6 at 22 (“The arbitration shall be conducted by the American Arbitration Association under its

         7 Commercial Arbitration Rules . . . .”).) Indeed, numerous courts have held that when an

         8 arbitration agreement explicitly incorporates rules that empower an arbitrator to decide issues of

         9 arbitrability, like the AAA rules, the incorporation serves as clear and unmistakable evidence of

        10 the parties’ intent to delegate those issues to an arbitrator. See, e.g., Oracle, 724 F.3d at 1074

        11 (UNCITRAL rules); Clarium, 2009 WL 331588, at *5 (AAA rules). Moreover, as explained

        12 below, the Parties’ dispute is well within the scope of the arbitration clause; the assertion of

        13 arbitrability is certainly not “wholly groundless.” Clarium, 2009 WL 331588, at *5.

        14           Accordingly, the Court should: (a) decide questions of arbitrability under the 2013 TOS;

        15 and (b) delegate questions of arbitrability under the 2014 TOS to the arbitrator.

        16                  2.      Under the 2013 TOS, Loewen’s claims should be sent to individual
        17                          arbitration
        18                          (a)     Loewen’s claims fall within the scope of the 2013 TOS
        19           The 2013 TOS—the TOS to which Loewen initially assented—provides for the arbitration
        20 of “any legal disputes or claims between the Parties.” (Brannstrom Decl., Exh. 2 at 13.) This

        21 language is broad and clearly encompasses Loewen’s contract and tort claims. See, e.g., C.D.

        22 Anderson & Co. v. Lemos, 832 F.2d 1097, 1099 (9th Cir. 1987) (holding that because plaintiff

        23 “signed a contract requiring ‘any dispute . . . between the parties to be arbitrated[]’ [and] [t]he

        24 dispute was submitted to arbitration pursuant to that clause[,] [t]he district court . . . did not err in

        25 concluding that the securities law and RICO claims were submitted”); Athena Feminine Techs. Inc.

        26
             3
             AAA Commercial Arbitration Rule 7(a) provides: “The arbitrator shall have the power to rule
        27
           on his or her own jurisdiction, including any objections with respect to the existence, scope, or
        28 validity of the arbitration agreement or to the arbitrability of any claim or counterclaim.”
CALDWELL
  LESLIE &
 PROCTOR                                              -15-                  Case No. 15-CV-01159-EDL
                           DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
                 Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 22 of 29
                 Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 23 of 30



         1 v. Wilkes, No. C 10-04868 SBA, 2011 WL 4079927, at *11 (N.D. Cal. Sept. 13, 2011) (holding

         2 that “arbitration clause [that] expressly state[d] that ‘[a]ll disputes’ between the parties are subject

         3 to arbitration . . . requir[ed] the parties to submit all disputes between them to an arbitrator”)

         4 (citation omitted). In addition, as discussed below, Loewen may not arbitrate those claims on a

         5 classwide basis.

         6                          (b)     The 2013 TOS requires Loewen to proceed with individual
         7                                  arbitration
         8           The 2013 TOS is silent on the issue of classwide arbitration, and the lack of affirmative

         9 consent to classwide arbitration requires Loewen to proceed with bilateral (or non-class) arbitration.

        10 As the Supreme Court has reiterated on multiple occasions, an arbitration agreement that is “silent

        11 on the question of class procedures” cannot be interpreted to allow class arbitration because the

        12 “‘changes brought about by the shift from bilateral arbitration to class-action arbitration’ are

        13 ‘fundamental.’” Concepcion, 131 S.Ct. at 1750 (quoting Stolt-Nielsen, 559 U.S. at 686).

        14           It is a “basic precept” of “fundamental importance” that “arbitration ‘is a matter of consent,

        15 not coercion.’” Stolt-Nielsen, 559 U.S. at 681 (citation omitted). “[T]he central or ‘primary’

        16 purpose of the FAA is to ensure that ‘private agreements to arbitrate are enforced according to

        17 their terms.’” Id. at 682 (citation omitted). “[P]arties may specify with whom they choose to

        18 arbitrate their disputes.” Id. at 683 (emphasis in original). Therefore, “a party may not be

        19 compelled under the FAA to submit to class arbitration unless there is a contractual basis for
        20 concluding that the party agreed to do so.” Id. at 684 (emphasis in original). In Stolt-Nielsen, the

        21 Supreme Court explained that an agreement to arbitrate is not an “implicit agreement to authorize

        22 class-action arbitration,” and therefore held that where an agreement is silent on class arbitration,

        23 class arbitration is impermissible. Id. at 685, 687.4

        24
             4
        25   In Stolt-Nielsen, the Supreme Court further explained the many fundamental differences between
           individual and class arbitration that make it impermissible to infer an agreement to arbitrate on a
        26 classwide basis. Id. at 686-87 (concluding that “the differences between bilateral and class-action
           arbitration are too great . . . to presume . . . that the parties’ mere silence on the issue of class-
        27
           action arbitration constitutes consent to resolve their disputes in class proceedings” and noting that
        28 “the relative benefits of class-action arbitration” such as lower costs, greater efficiency and speed
CALDWELL
  LESLIE &
 PROCTOR                                              -16-                  Case No. 15-CV-01159-EDL
                           DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
              Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 23 of 29
              Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 24 of 30



         1          Here, the 2013 TOS does not provide for class arbitration:

         2                  You and We agree that any legal disputes or claims between the

         3                  Parties that cannot be resolved informally will be submitted to

         4                  binding arbitration in California. The arbitration shall be conducted

         5                  by the American Arbitration Association, or any other established

         6                  ADR provider mutually agreed upon by the parties. Any judgment

         7                  on the award rendered by the arbitrator may be entered in any court

         8                  having jurisdiction thereof.

         9 (Brannstrom Decl., Exh. 2 at 13.) Nothing in the agreement indicates that Lyft and Loewen

        10 authorized class arbitration. To the contrary, the 2013 TOS makes clear that “You and We”—

        11 Loewen and Lyft—are the specific parties who agreed to arbitrate their disputes. (Id.) It is

        12 apparent that the agreement contemplated informal resolution of claims and that “any []

        13 established” alternative dispute resolution provider could conduct the arbitration with the parties’

        14 consent. The agreement does not provide for any class procedures.

        15          This conclusion is also supported by the fact that, although Lyft’s 2013 TOS mentions the

        16 American Arbitration Association (“AAA”), it declines to state that the parties will proceed under

        17 the AAA Rules, or even to require that the parties use AAA. (See Brannstrom Decl., Exh. 2.) In

        18 these circumstances, courts in this district and the other district courts in California have uniformly

        19 held that class arbitration is unavailable. For example, in Parvataneni, the arbitration agreement
        20 similarly provided that “‘[t]he arbitration will be conducted by the American Arbitration

        21 Association’” but did not incorporate the AAA rules. 967 F.Supp.2d at 1300 (citation omitted).

        22 The court held that “the arbitration agreement [did] not provide for collective arbitration.” Id. at

        23 1303. In reaching this conclusion, the court found it significant that the parties did not explicitly

        24 agree “to be bound by the rules of the American Arbitration Association.” Id.; accord Martinez v.

        25 Leslie’s Poolmart, Inc., No. 8:14-cv-01481 CAS (CWx), 2014 WL 5604974, at **3-4 (C.D. Cal.

        26 “are much less assured,” the arbitrator “no longer resolves a single dispute between the parties to a
           single agreement, but instead resolves many disputes between hundreds or perhaps even thousands
        27
           of parties,” and the “award no longer purports to bind just the parties to a single arbitration
        28 agreement, but adjudicates the rights of absent parties as well”).
CALDWELL
  LESLIE &
 PROCTOR                                              -17-                  Case No. 15-CV-01159-EDL
                           DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
                 Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 24 of 29
                 Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 25 of 30



         1 Nov. 3, 2014) (compelling individual arbitration, holding that the agreement was “silent regarding

         2 arbitration of class claims,” and rejecting plaintiff’s argument that an agreement that “refers to

         3 JAMS and AAA” shows that the parties contemplated class arbitration); Tompkins, 2014 WL

         4 2903752, at **10-11 (holding that an arbitration provision that “refers to the ‘rules and auspices of

         5 the American Arbitration Association’” did not incorporate the AAA Rules). The 2013 TOS’s

         6 failure to incorporate the AAA Rules similarly supports the conclusion that the parties did not

         7 agree to class arbitration.5

         8           Thus, according the 2013 TOS and the Stolt-Nielsen line of precedent, the Court should

         9 compel Loewen to arbitrate his claims on a bilateral, not classwide, basis.6

        10                  3.      Under the 2014 TOS, Wright’s claims should be sent to individual
        11                          arbitration
        12           As discussed above, the 2014 TOS—the TOS to which Wright assented—delegates

        13 questions of arbitrability to the arbitrator. (See Section III.C.2.1.) The Court’s role is limited to

        14 adjudicating whether the assertion of arbitrability is “wholly groundless.” Clarium, 2009 WL

        15 331588, at *5. Here, the assertion of bilateral arbitration is not “wholly groundless.” To the

        16   5
               Even if the 2013 TOS had incorporated the AAA rules, given that it was otherwise silent on the
             issue of class arbitration, such incorporation would not be sufficient to show an agreement to
        17
             arbitrate on a classwide basis. See Lopez v. Ace Cash Express, Inc., No. CV11-04611 JAK (JCx),
        18   2012 WL 1655720, at **1, 8 (C.D. Cal. May 4, 2012) (compelling individual arbitration and
             holding that, even where agreement expressly incorporated the AAA Rules, the agreement was
        19   “silent on class-wide arbitration”); Eshagh v. Terminix Int’l Co. L.P., No. 1:11CV0222 (AWI
             DLB, 2012 WL 1669416, at **3, 9-10 (E.D. Cal. May 11, 2012) (recommending that class claims
        20   be struck pursuant to Stolt-Nielsen, even where parties agreed that AAA Commercial Arbitration
             Rules governed); In re California Title Ins. Antitrust Litig., No. 08-01341 JSW, 2011 WL
        21
             2566449, at **3-4 (N.D. Cal. June 27, 2011) (plaintiffs conceded that “arbitration agreements are
        22   silent as to class-action waivers,” even where explicitly governed by AAA Rules).
             6
               Lyft believes that Loewen is also subject to individual arbitration under the 2014 TOS, based on
        23
             Lyft’s reservation of the right to modify the Terms and Loewen’s continued use of the Lyft
        24   Platform up to and through the effective date of the 2014 TOS. (See Brannstrom Decl., Exh. 2 at 2
             (“IF YOU DO NOT AGREE TO BE BOUND BY THE TERMS AND CONDITIONS OF THIS
        25   AGREEMENT, PLEASE DO NOT USE OR ACCESS LYFT OR REGISTER FOR THE
             SERVICES PROVIDED ON LYFT. We may amend this Agreement at any time by posting the
        26   amended terms on the Lyft Platform. If We post amended terms on the Lyft Platform, You may
             not use the Services without accepting them.”).) However, the Court need not reach this issue
        27
             because Loewen was already compelled to participate in individual arbitration under the 2013
        28   TOS.
CALDWELL
  LESLIE &
 PROCTOR                                              -18-                  Case No. 15-CV-01159-EDL
                           DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
              Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 25 of 29
              Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 26 of 30



         1 contrary, because Wright’s claims fall well within the scope of the 2014 TOS, and those terms

         2 include a class action waiver, even if the Court were to determine that arbitrability under the 2014

         3 TOS is for the Court to decide, it should still order Wright to bilateral arbitration.

         4                          (a)    Wright’s claims fall within the scope of the 2014 TOS
         5          The 2014 TOS includes a broad delegation to arbitration:

         6                  [A]ny legal disputes or claims arising out of or related to the

         7                  Agreement (including but not limited to the use of the Lyft Platform

         8                  and/or the Services, or the interpretation, enforceability, revocability,

         9                  or validity of the Agreement, or the arbitrability of any dispute), that

        10                  cannot be resolved informally shall be submitted to binding arbitration

        11                  in the state in which the Agreement was performed.

        12 (Brannstrom Decl., Exh. 4 at 22) (emphasis added). The 2014 TOS broadly defines the “Lyft

        13 Platform” as the “application owned and operated by Lyft Inc.” that “enables persons who seek

        14 transportation to certain destinations (“Riders”) to be matched with persons driving to or through

        15 those destinations (“Drivers”).” (Id. at 1-2.)

        16          As explained by the Ninth Circuit in Simula, Inc. v. Autoliv, Inc., such language reaches

        17 any dispute that touches a matter covered by the contract:

        18                  Every court that has construed the phrase “arising in connection with”

        19                  in an arbitration clause has interpreted that language broadly. . . .
        20                                                     ***

        21                  To require arbitration, [the plaintiff’s] factual allegations need only

        22                  “touch matters” covered by the contract containing the arbitration

        23                  clause and all doubts are to be resolved in favor of arbitrability.

        24 175 F.3d 716, 721 (9th Cir. 1999); see also Mitsubishi, 473 U.S. at 624 n.13 (holding that where

        25 arbitration clause provided for the arbitration of “[a]ll disputes, controversies or differences which

        26 may arise between [Mitsubishi] and [Soler] out of or in relation to [the specified provisions] or for

        27 the breach thereof,” the plaintiff was required to arbitrate any claim that “touch[ed] matters

        28 covered by the enumerated articles”) (alterations in original).
CALDWELL
  LESLIE &
 PROCTOR                                             -19-                  Case No. 15-CV-01159-EDL
                          DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
              Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 26 of 29
              Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 27 of 30



         1          Courts interpreting Simula and Mitsubishi have similarly emphasized that arbitration

         2 clauses that, like the clause in the 2014 TOS, contain the phrase “‘related to’ must be read

         3 broadly” and encompass “matters that, while not arising directly under the contractual

         4 relationship, are nevertheless related to it.” In re TFT-LCD (Flat Panel) Antitrust Litig., No. 04-

         5 1827 SI, 2011 WL 2650689, at *5 (N.D. Cal. July 6, 2011); see also Athena, 2011 WL 4079927,

         6 at *12 (holding dispute touched arbitration clause contained in a separate agreement that was

         7 executed after the relevant contract, because the relevant contract was “intertwined” with the

         8 parties’ business relationship).

         9          Here, the Terms of Service is a license to use the Lyft Platform. (Brannstrom Decl., Exhs.

        10 2 at 1, 4 at 1.) Plaintiffs complain that the Promotion was designed to sign up new drivers to the

        11 Lyft Platform, that class members were wrongly delayed in their applications to become drivers on

        12 the Lyft Platform, and that class members would have been entitled to thousands of dollars in

        13 bonuses had they successfully signed up to drive on the Lyft Platform. (See, e.g., Compl., ¶¶ 23,

        14 42, 43, 47, 48, 91.) Class members, including Loewen and Wright, could not participate in and

        15 qualify for the Promotion (e.g., receiving the original promotional email, submitting to the

        16 approval process, and being matched for their qualifying ride) without the Lyft Platform.

        17 (Brannstrom Decl., ¶¶ 2, 4, 6, 8, 11, 13; id., Exh. 2 at 3, 8.) In other words, the core of the

        18 allegations is inextricably intertwined with “the Lyft Platform and/or the Services” at the heart of

        19 Terms of Service, which contains the arbitration clause.
        20          In addition, Plaintiffs’ factual allegations touch the Terms of Service because the

        21 wrongdoing alleged in the Complaint involves matters that are specifically addressed by provisions

        22 in the Terms of Service. Plaintiffs allege that the Promotion was initially communicated to them

        23 via e-mail and on Lyft’s website, and that subsequent communications regarding the Promotion

        24 occurred via e-mail. (See Compl., ¶¶ 15, 18, 21, 22, 34.) The gravamen of Plaintiffs’ Complaint is

        25 that Lyft failed to timely perform background checks and that, as a result, Plaintiffs were unable to

        26 complete their first ride and receive the bonus purportedly promised by the Promotion. (See, e.g.,

        27 id., ¶¶ 13, 15, 20.) In fact, Lyft’s alleged failures and misrepresentations with respect to the

        28 background check process form the basis for each of Plaintiffs’ eight causes of action, and
CALDWELL
  LESLIE &
 PROCTOR                                              -20-                  Case No. 15-CV-01159-EDL
                           DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
              Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 27 of 29
              Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 28 of 30



         1 Plaintiffs use the date upon which individuals’ background checks were completed to define their

         2 proposed classes. (See id., ¶¶ 36, 42, 47, 51, 59, 67, 74, 81, 88.)

         3          Thus, critical to Wright’s claims of wrongdoing are the subjects of background checks,

         4 promotions, and e-mail communications. Each of these subjects is expressly addressed by the

         5 Terms of Service. For example, the issue of background checks is specifically addressed under

         6 the heading “Your Information.” (See Brannstrom Decl., Exh. 4 at 7-8). In this section, users are

         7 informed that a background check is required and are advised that assenting to the Terms of

         8 Service constitutes authorization for Lyft to initiate the check. (Id.) The Terms of Service also

         9 include sections addressing “Promotional Offers” and “E-Mail and Text Communications.” (Id.,

        10 Exh. 4 at 4, 14.) Notably, it was the latter section that specifically authorized Lyft to send the

        11 initial email to its drivers advertising the Promotion. (Id., Exh. 4 at 14 (authorizing Lyft to send

        12 “e-mails informing [users] of promotions”).) Accordingly, Wright’s allegations of wrong-doing

        13 directly raise, and certainly “touch,” matters addressed by the Terms of Service. See Murphy v.

        14 DIRECTV, Inc., No. 2:07-cv-06465-JHN-VBx, 2011 WL 3319574, at *4 (C.D. Cal. Aug. 2, 2011)

        15 aff’d, 724 F.3d 1218 (9th Cir. 2013) (holding that plaintiffs’ claims alleging that defendant’s

        16 packaging led them to believe they were purchasing DirecTV receivers and DVRs, when in fact

        17 they were leasing them, sufficiently touched matters covered by a customer agreement that

        18 discussed leased equipment); Royer v. Baytech Corp., No. 3:11-cv-60833-LRH-(WGC), 2012 WL

        19 3231027, at *6 (D. Nev. Aug. 3, 2012) (holding that, although “Plaintiffs’ Breach of NRS Chapter
        20 608 claim [did] not directly reference the Purchase Agreement or Employment Agreements,” it

        21 “touch[ed] matters” contained in those agreements because “the statute and the claim deal directly

        22 with the pay owed to Plaintiffs, which is covered under the Employment Agreements”).

        23          Furthermore, acceptance of the Terms of Service was a prerequisite to become a driver

        24 under the Promotion; new drivers who applied for the Promotion had to accept the Terms of

        25 Service before giving their qualifying rides, either when they first joined the Lyft Platform as a

        26 rider or, for those applicants who had not previously been riders, when they applied for the

        27 Promotion. (See Brannstrom Decl., ¶¶ 4, 6, 8, 11, 13.) Thus, acceptance of the Terms of Service

        28 was a requirement to successfully participate in the Promotion. The 2014 TOS, which Wright
CALDWELL
  LESLIE &
 PROCTOR                                              -21-                  Case No. 15-CV-01159-EDL
                           DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
              Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 28 of 29
              Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 29 of 30



         1 agreed to in order to become a driver, and his allegations regarding the Promotion to become a

         2 driver, are therefore intertwined.

         3          For the reasons set forth above, the crux of the complaint and its factual allegations “touch

         4 matters” and are therefore “related to” the Terms of Service. Mitsubishi, 473 U.S. at 624 n.13;

         5 Simula, 175 F.3d at 721. Accordingly, Wright’s claims are well within the scope of the arbitration

         6 clause in the 2014 TOS. Even if there were room for doubt, any doubts “should be resolved in

         7 favor of arbitration.” United Steelworkers of Am. v. Warrior & Gulf Nav. Co., 363 U.S. 574, 582-

         8 83 (1960) (“an order to arbitrate [a] particular grievance should not be denied unless it may be said

         9 with positive assurance that the arbitration clause is not susceptible of an interpretation that covers

        10 the asserted dispute”); see Mitsubishi, 473 U.S. at 626 (“‘[A]ny doubts concerning the scope of

        11 arbitrable issues should be resolved in favor of arbitration.’”) (citation omitted).

        12                          (b)    The 2014 TOS requires Wright to proceed with individual
        13                                 arbitration
        14          It is well-settled that the Court must enforce the parties’ arbitration agreement as written,

        15 including an agreement that the arbitration proceed on an individual and non-class basis. See, e.g.,

        16 Concepcion, 131 S.Ct. at 1748; accord Stolt-Nielsen, 559 U.S. at 683. In Concepcion, the Supreme

        17 Court held that the FAA preempted a state rule that precluded enforcement of class action waivers

        18 in arbitration agreements. 131 S.Ct. at 1748, 1753. “The principal purpose of the FAA is to

        19 ensur[e] that private arbitration agreements are enforced according to their terms.” Id. at 1748
        20 (alterations in original and citation omitted). The Supreme Court reasoned that “[r]equiring the

        21 availability of classwide arbitration,” contrary to the parties’ agreement, “interferes with

        22 fundamental attributes of arbitration and thus creates a scheme inconsistent with the FAA.” Id.

        23          The Supreme Court recently reaffirmed the rule that “courts must ‘rigorously enforce’

        24 arbitration agreements according to their terms, including terms that ‘specify with whom [the

        25 parties] choose to arbitrate their disputes.’” American Exp. Co. v. Italian Colors Rest., 133 S.Ct.

        26 2304, 2309 (2013) (citations omitted, alterations in original). In Italian Colors, the Supreme

        27 Court overturned a Second Circuit rule that allowed courts to reject class action waivers in

        28 arbitration agreements if the plaintiff would incur prohibitive costs to arbitrate an individual case.
CALDWELL
  LESLIE &
 PROCTOR                                              -22-                  Case No. 15-CV-01159-EDL
                           DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
              Case 3:15-cv-01159-EDL Document 14 Filed 04/17/15 Page 29 of 29
              Case 3:18-cv-07502-WHA Document 6-1 Filed 12/13/18 Page 30 of 30



         1 Id. at 2312. The Court held that the “FAA does not sanction” any such basis for refusing to

         2 enforce an arbitration agreement’s class action waiver. Id. at 2312 & 2319 n.5.

         3          The 2014 TOS unambiguously states that “any claim, action or proceeding arising out of or

         4 related to the Agreement must be brought in your individual capacity, and not as a plaintiff or

         5 class member in any purported class, collective, or representative proceeding.” (See Brannstrom

         6 Decl., Exh. 4 at 22.) Further, “[t]he arbitrator may not consolidate more than one person’s claims,

         7 and may not otherwise preside over any form of a representative, collective, or class proceeding.”

         8 (Id.) Finally, the arbitration agreement states in all capital letters: “YOU ACKNOWLEDGE

         9 AND AGREE THAT YOU AND LYFT ARE EACH WAIVING THE RIGHT TO A TRIAL BY

        10 JURY OR TO PARTICIPATE AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED

        11 CLASS ACTION OR REPRESENTATIVE PROCEEDING.” (Id.)

        12          Because the arbitration provision in Lyft’s 2014 TOS clearly requires arbitration of all of

        13 Wright’s claims, but expressly prohibits arbitration of those claims on a classwide or

        14 representative basis, Wright must also arbitrate his claims on an individual, non-class basis.

        15 Indeed, refusing to enforce the class action waiver here would fail to effectuate the parties’

        16 agreement for the “speedy resolution that . . . bilateral arbitration in particular was meant to

        17 secure.” Italian Colors, 133 S.Ct. at 2312.

        18 IV.      CONCLUSION
        19          For the foregoing reasons, Lyft respectfully requests dismissal with prejudice of the
        20 putative class action claims of Plaintiffs Casey Loewen and Jonathan Wright and in favor of

        21 arbitration proceedings on an individual basis, or, in the alternative, for a stay of their claims

        22 pending the completion of individual arbitration proceedings.

        23 DATED: April 17, 2015                         CALDWELL LESLIE & PROCTOR, PC
                                                         CHRISTOPHER G. CALDWELL
        24                                               MICHAEL D. ROTH
        25                                               ALBERT GIANG
                                                         CAMERON J. JOHNSON
        26
                                                         By         /s/
        27                                                     CHRISTOPHER G. CALDWELL
                                                         Attorneys for Defendant LYFT, INC.
        28
CALDWELL
  LESLIE &
 PROCTOR                                              -23-                  Case No. 15-CV-01159-EDL
                           DEFENDANT’S MOTION TO COMPEL INDIVIDUAL ARBITRATION AND DISMISS ACTION
